Pob cuanto, en el caso arriba expresado el apelado ha solicitado la desestimación del recurso por frívolo, fundándose en que las defen-sas alegadas en la acción de desahucio que motivó este recurso son insostenibles;
Por Cuanto, el apelado no ha acompañado su moción de una transcripción de evidencia o exposición del caso de la cual podamos apreciar la prueba que ante sí tuvo la corte sentenciadora;
Por Cuanto, entre las defensas alegadas por el demandado ape-lante se halla la de que el título del demandante es nulo por haber sido adquirido a virtud de una venta en pública subasta ordenada en un procedimiento ejecutivo, en la cual el márshal no publicó los edictos anunciando la subasta, como determina la ley;
Por Cuanto, de no haberse publicado los edictos conforme alega el demandado en su contestación, no podríamos sostener que el recurso del apelante es frívolo;
Por tanto, se deniega la moción de desestimación sin perjuicio de que el apelado pueda reproducirla acompañando una transcrip-*957eión de evidencia o exposición del caso que nos ponga en condiciones de resolver sobre la frivolidad del recurso.